Sutton, J.
This was a purchase-money attachment on land. Verdict and judgment were in favor of the plaintiff and the judgment declared a special lien upon the land. A motion for a new trial was made, the grounds of the amendment thereto were expressly disapproved by the trial judge, and the motion was overruled. The defendant in his bill of exceptions assigns error on the action of the trial judge in disapproving the recitals of fact contained in the amended motion for a new trial.
1. Under repeated rulings of the Supreme Court and of this court, a special ground of a motion for a new trial disapproved by the trial court can not be considered by this court. Under such an issue the trial judge is the trior, and his decision will not be controlled unless manifestly abused. Johnson v. State, 40 Ga. App. 274 (149 S. E. 324); Woods v. Pass, 43 Ga. App. 487 (3) (159 S. E. 776). No.such abuse appears in this case.
(a) Where the special grounds of a motion for a new trial are disapproved by the trial judge, only the general grounds, excepting to the verdict and judgment as being unsupported by the evidence, *496contrary to the law and contrary to the evidence, can be considered. Glass v. Brown, 49 Ga. App. 610 (3), 614 (176 S. E. 519).
(&) Under the brief of evidence before this court, a verdict in favor of the plaintiff was demanded.
2. The trial court did not err in overruling defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.